Citation Nr: 1513947	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to May 2005 and from July 2007 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for a bilateral hip condition and for allergic rhinitis.  Also on appeal is an October 2010 RO rating decision that denied service connection for PTSD.  

The Veteran testified before an RO Decision Review Officer (DRO) in March 2011, and in March 2012 she testified before an Acting Veterans Law Judge (AVLJ) by videoconference from the RO.  Transcripts of both hearings are of record.

In February 2013 the Board advised the Veteran that the AVLJ who had presided at the March 2012 videoconference hearing is no longer employed by the Board, and that she is entitled to another hearing before a currently-active VLJ.  The Veteran did not respond, and the Board accordingly presumes that she does not want another hearing and will proceed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development on the claims is needed.

With respect to the claimed bilateral hip disabilities, the Board notes that the May 2010 examination provided a diagnosis of hip pain, strain/sprain and possible bursitis.  However, no opinion as to whether the hip strain/sprain was related to service was provided.  A new examination is warranted.

The RO denied service connection for allergic rhinitis based on a conclusion that the disorder had existed prior to service and was not aggravated during service.   The Veteran's Army service treatment records (STRs) include an enlistment examination in August 2001 in which the Veteran reported an allergy to dog hair and to pollen, and a contemporaneous letter from her private physician stated the Veteran had been treated for asthma in childhood but had not shown any signs of asthma since 2000.  The Veteran's nose and sinuses were normal during her Army entrance examination, and there is no indication of treatment for allergic rhinitis during Army service.  When the Veteran enlisted in the Marine Corps in June 2007 she denied any prior history of respiratory problems including hay fever or asthma, and entrance examination in July 2007 showed the mouth and throat to be normal.  During her Marine Corps service the Veteran was treated for allergic rhinitis on several occasions in 2008-2009.  A VA general medical examination in May 2010 diagnosed current allergic rhinitis but provided no opinion as to whether such condition was related to service.  The Board finds that medical examination is required at this point to determine whether the Veteran is medically shown to    have had allergic rhinitis prior to service, and, if so, whether such disorder was permanently aggravated during service.  If no preexisting disorder is found, medical opinion is required as to whether the Veteran's current diagnosis is a continuation of the disorder that was treated in 2008-2009.

In regard to service connection for an acquired psychiatric disorder, a VA psychologist performed a VA examination in October 2010 and provided an addendum opinion in the same month.  Since then additional treatment records dated during her active service to include in October 2009 (located in the VBMS file) and counseling records dating from 2008-2010 (located in the claims file).  
However, as prior examination has suggested questionable reliability of the information being reported by the Veteran to include as a result of a personality disorder and/or paranoid disorder, and because the newly-acquired treatment records may provide a more complete factual predicate, a new examination is warranted.
  
Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA hip examination to determine the current nature of any current hip disability and to obtain an opinion as to whether such is possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any current diagnosed hip disability found to be present.  For any hip disability diagnosed, the examiner should provide an opinion as to whether the disability at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service.  If no diagnosed hip disability is currently shown, the examiner should provide an opinion as to whether the hip strain/sprain noted on the 2010 VA examination at least as likely as not arose in service or is otherwise related to service.  The examiner should provide the rationale for the opinions expressed.

3.  Schedule the Veteran for a PTSD examination.          The claims file must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted, to include psychological testing, and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran's meets the diagnostic criteria for PTSD.  If so, the stressor(s) upon which the diagnosis is based should be provided.  If she does not meet the criteria for PTSD, the examiner should indicate whether any other psychiatric disorder found to be present (other than a personality disorder) at least as likely as not arose during service or is otherwise related to service.  

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner is unable to express an opinion without resorting to speculation, the reasons this is so should be provided.

4.  Schedule the Veteran for a VA rhinitis examination to determine whether the Veteran suffers from chronic rhinitis and to obtain an opinion as to whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should state an opinion in regard to the following questions:

a. Is it at least as likely as not that the allergic rhinitis noted on VA examination in May 2010 and/or currently shown is a continuation of the complaints noted during service in 2008 and 2009 or otherwise related to service?
b. If the May 2010 and/or current allegoric rhinitis          is related to the complaints in service, does the documentation associated with the Veteran's enlistment physical in August 2001 indicate that        the condition clearly existed prior to service?

If so, was such preexisting disorder permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) during her Marine Corps service from July 2007 to February 2010?  

If the allergic rhinitis was permanently worsened beyond normal progression during her Marine Corps service, was that worsening clearly the result of the natural progression of the condition (versus being the result of in-service events)?

c. The examiner should provide a clinical rationale for all opinions expressed.  

5.  After the above has been completed to the extent possible, the claims should be  readjudicated.  If the benefits sought on appeal remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and afford them an appropriate period in which to respond before the file is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




